        Case 2:07-cr-00153-GEKP Document 35 Filed 12/10/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                      CRIMINAL ACTION

               v.

TROY DAMIANO                                                  No. 07-153


                                      MEMORANDUM

 PRATTER,J.                                                                   DECEMBER 10, 2020

       Troy Damiano moves to terminate the imposed term of supervised release.               This is

Mr. Damiano's second such motion. The Government opposes Mr. Damiano's prose motion for

failure to explain why he is unduly harmed by serving the full sentence. Mr. Damiano also moves

for an "uncontested order," which the Government opposes. For the reasons that follow, the Court

denies both of Mr. Damiano's motions.

                           BACKGROUND AND PROCEDURAL HISTORY


       In 2007, Mr. Damiano pled guilty to one count of conspiracy to possess and distribute

heroin, in violation of21 U.S.C. § 846, and one count of possession with intent to distribute heroin,

in violation of 21 U.S.C. § 841(a)(l). The convictions stemmed from a drug trafficking scheme,

in which Mr. Damiano enlisted a 66-year old live-in caretaker for an elderly Alzheimer's patient

to accept a delivery of heroin trafficked from Colombia. Homeland Security Investigation agents

intercepted the package in Florida and determined that the addressee was fictitious.            Law

enforcement agents performed a controlled delivery of the package to the caretaker's address

before executing a search warrant of the address. Agents then directed the caretaker to notify

Mr. Damiano that the package had been delivered. Mr. Damiano was surveilled arriving at the

address and later opening the door to leave with the package. After seeing law enforcement agents




                                                  1
        Case 2:07-cr-00153-GEKP Document 35 Filed 12/10/20 Page 2 of 6



outside the house, Mr. Damiano attempted to flee but was arrested by a detective conducting

surveillance inside the house.

       He was sentenced to 46 months in prison, to be followed by a six-year term of supervised

release. At the time, Mr. Damiano had two prior felony convictions for conspiracy to distribute

cocaine and for a "crime of violence," which resulted in a criminal history category VI. Doc. No.

17. He also had multiple prior state-law convictions, two for stalking and four for gambling-related

offenses. Doc. No. 30-2. The federal sentence ran consecutive to his 7-14-year state law sentence

for drug trafficking, reckless endangerment, and fleeing from a police officer.

       Mr. Damiano was released from federal custody to a half-way house in September 2014.

He began his term of supervised release on September 1, 2015. Mr. Damiano filed his first motion

for early termination in April 2019. Doc. No. 23. The Court denied this motion, Doc. No. 25,

because the motion did not suggest that such relief was warranted.

       With roughly nine months left on his term of supervised release, Mr. Damiano again moves

for early termination. Doc. No. 26. He also moves for an "uncontested order" for the same relief

on the grounds that the Government did not timely respond to his motion. Doc. No. 28.

                                      STANDARD OF REVIEW

       District courts may grant early termination of supervised release only when such relief is

appropriate based on the defendant's conduct and is in the interests of justice.          18 U.S.C.

§ 3583(e)(l). Section 3583(e) directs the court to first consider the sentencing factors set forth in

18 U.S.C. § 3553(a):

       (1) the nature and circumstances of the offense and the defendant's history and
       characteristics; (2) the need to afford adequate deterrence to criminal conduct, protect the
       public from further crimes of the defendant, and provide him with needed educational or
       vocational training, medical care, or other correctional treatment in the most effective
       manner; (3) the kinds of sentence and sentencing range established for the defendant's
       crimes; (4) pertinent policy statements issued by the United States Sentencing
       Commission; (5) the need to avoid unwarranted sentence disparities among defendants


                                                 2
        Case 2:07-cr-00153-GEKP Document 35 Filed 12/10/20 Page 3 of 6



        with similar records who have been found guilty of similar conduct; and (6) the need to
        provide restitution to any victims of the offense.

        The court need not make specific findings of fact for each§ 3553(a) factor. United States

v. Melvin, 978 F.3d 49, 52 (3d Cir. 2020). Rather, a statement that the court has considered the

statutory factors is sufficient. Id. When determining whether to terminate the sentence early,

courts "enjoy discretion to consider a wide range of circumstances." Id.

        The Third Circuit Court of Appeals recently clarified that a district court need not find

"exceptional, extraordinary, new, or unforeseen circumstances" to grant a motion to terminate. Id.

at 53. 1 So, extraordinary circumstances, although sufficient to justify early termination, are not

necessary for such relief. But the appellate court noted that "generally, early termination of

supervised release under§ 3583(e)(l) will be proper only when the sentencing judge is satisfied

that new or unforeseen circumstances warrant it." Id.

                                              DISCUSSION

        The Court denies Mr. Damiano's motion.                 Mr. Damiano does not provide any

particularized reason for seeking early termination. Nor does he identify a hardship or restriction

posed by the terms of his supervision that is so onerous he cannot suitably complete the remaining

nine months of supervision.

        Based on the information presented in his two motions, Mr. Damiano has been law-abiding

since his release from incarceration. The Court certainly commends Mr. Damiano's efforts for his

rehabilitation, including completing a year-long substance abuse recovery program and




        The Government initially relied on the Third Circuit's non-precedential opinion in United States v.
Laine, 404 F. App'x 571 (3d Cir. 2010). Laine held that early termination of supervised release "should
generally occur only when the sentencing judge is satisfied that something exceptional or extraordinary
warrants it." Id. at 573-74 (emphasis added). Two weeks after the filing of the Government's response in
opposition to Mr. Damiano's motion, Melvin abrogated Laine. The Government filed a surreply addressing
the impact of Melvin on the motion. Doc. No. 33.


                                                    3
        Case 2:07-cr-00153-GEKP Document 35 Filed 12/10/20 Page 4 of 6



maintaining his sobriety. It is also commendable that Mr. Damiano is working to establish himself

professionally and has built a strong support system with his family and through his laudatory

volunteer efforts. And Mr. Damiano has not violated the terms of his release.

       But basic compliance with the terms of supervised release generally is not enough to

warrant termination of supervised release. It is the expectation. Indeed, if the fact of a period of

compliance is enough to terminate supervised release, the exception would swallow the rule.

       The Court is not persuaded that the terms of supervision here are so harsh or not tailored

to effectuate the twin goals of punishment and rehabilitation. Mr. Damiano's criminal conduct

warranted a significant term of supervised release. He manipulated an elderly caretaker in need of

money to smuggle heroin from abroad. At the time of sentencing, he was already serving a 7-to-

14-year sentence for a controlled substance felony offense. The Court remains convinced that the

imposed sentence, including supervision, is sufficient but not greater than necessary to achieve the

sentencing goals set forth in § 3553(a). Indeed, it appears that supervision is facilitating, at least

in part, Mr. Damiano's success.

       Mr. Damiano contends that continued supervision presents more risk to the public given

the COVID-19 pandemic and the need to socially distance. The Court certainly does not minimize

the critical health risk posed by COVID-19 but is unpersuaded by this argument. The Court is

confident that both Mr. Damiano and his probation officer can abide by guidance issued by the

Centers for Disease Control and Prevention (CDC). Here, there is no evidence that Mr. Damiano

suffers from a condition that is considered by the CDC to put him at an increased risk for severe




                                                  4
        Case 2:07-cr-00153-GEKP Document 35 Filed 12/10/20 Page 5 of 6



illness at all, much less than a condition that could somehow put him at risk in the context of

supervision. 2

        Finally, despite Mr. Damiano's claim that he can lawfully self-manage, the Court is

constrained to point out that he has failed to pay the required fees in his state-court drug trafficking

case. Although such payments are not part of his federal sentence, the failure to comply with these

other legal financial requirements signals to the Court that continued supervision is warranted.

        After reviewing the factors set forth in 18 U.S.C. § 3583(e)(l) for early termination of

supervised release and the factors in 18 U.S.C. § 3553(a), the Court finds that early termination is

not appropriate here.

        The Court will also deny Mr. Damiano's motion for an "uncontested order" seeking early

termination. This motion is based solely on the grounds that the Government did not timely

respond to his second motion for early termination. The Government has represented that it did

not receive Mr. Damiano's motion and instead only learned about it after being contacted by the

Court. The Government filed its response in opposition within a day of receiving word of the

motion. The motion for an early termination order thus was not "uncontested," so the Court will

not grant the requested relief on this basis.

        Moreover, regardless of whether the motion was contested or not, whether to terminate

,supervised release early rests soundly within the discretion of the Court. There is no such thing as

"default judgment" to terminate sentencing. 3 For the reasons already stated, the Court finds that

Mr. Damiano will remain on supervised release.


2
       People with Certain Medical Conditions, Centers for Disease Control and Prevention (Dec. 1,
2020), available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last visited Dec. 10, 2020).
3
       Mr. Damiano urges this Court to grant his relief based on Local Civil Rule 7.l(c). But that rule
merely notes that "a motion may be granted as uncontested" in the absence of a timely response. Nowhere


                                                   5
        Case 2:07-cr-00153-GEKP Document 35 Filed 12/10/20 Page 6 of 6



                                             CONCLUSION

        For the reasons set out in this Memorandum, the Court denies Mr. Damiano's motions and

enters the accompanying Order.




does the rule compel a court to grant a motion simply because it is unopposed. The Court's duties are not
merely clerical; they are substantive.


                                                   6
